UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 97-7061



PATRICK WILSON,

                                            Plaintiff - Appellant,

         versus


JOHN LAMBERT;     FLORENCE   COUNTY   DETENTION
CENTER,

                                           Defendants - Appellees.




                             No. 97-7312



PATRICK WILSON,
                                            Plaintiff - Appellant,
         versus


JAMES C. GREGG, Sheriff of Florence County,
"solely in his individual capacity,"

                                             Defendant - Appellee.
Appeals from the United States District Court for the District of
South Carolina, at Florence. David C. Norton, District Judge.
(CA-96-662-4-18BE, CA-97-611-4-18BE)


Submitted:   January 6, 1998          Decided:   January 22, 1998


Before WILLIAMS and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.



Patrick Wilson, Appellant Pro Se. Robert Thomas King, WILCOX,
MCLEOD, BUYCK & WILLIAMS, P.A., Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the records and the district court's opinions and find no rever-

sible error.    Accordingly, we affirm on the reasoning of the dis-

trict court.    See Wilson v. Lambert, No. CA-96-662-4-18BE (D.S.C.
July 15, 1997); Wilson v. Gregg, No. CA-97-611-4-18BE (D.S.C. Aug.

29, 1997).*    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




      *
        Although the district court found that Wilson failed to
timely object to the magistrate judge’s report in the action
against Lambert, we do not rely on waiver as a ground for our
affirmance.

                                  3